                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RALPH BABY JONES,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
       V.                                            )      No. 4: 17CV2875 RL W
                                                     )
RANDALL DAVIS, et al.,                               )
                                                     )
               Defendants.                           )

                               MEMORANDUM AND ORDER

       IT IS HEREBY ORDERED that Plaintiffs Motion for Leave to Proceed Without

Payment of Neutral Fees or Costs (ECF No. 41) is GRANTED. Plaintiff Ralph Baby Jones shall

proceed with the alternative dispute resolution process without payment of neutral fees or costs

and without giving security therefor.

       IT IS FURTHER ORDERED that the Court appoints Peter Dunne, Pitzer Snodgrass,

P.C., 100 South Fourth Street, Suite 400, St. Louis, Missouri, 63102, (314) 335-1318, as

mediator in this case. Peter Dunne shall serve pro bono with respect to Plaintiffs share of the

mediator fees and costs.

       Nothing in this Order alters the Case Management Order previously entered in this

case. All deadlines set forth in the Case Management Order shall remain in full force and

effect and will be modified only upon a showing of exceptional circumstances.


Dated this 20th day of August, 2019.




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
